Citation Nr: 0939736	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-38 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include lung cancer, claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps (USMC) from September 1958 to September 1961.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in July 2009.  A transcript of the hearing is associated with 
the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


REMAND

In August 2009 the Board received a letter and pulmonary 
function test results from the Veteran's private physician, 
Dr. S.B, which was not previously of record.  In her letter, 
Dr. S.B. reported that she had reviewed the Veteran's VA 
Medical Center records upon learning that the Veteran could 
have been exposed to asbestos while serving on active duty in 
the USMC.  She reported that in her review she found that the 
Veteran has had numerous abnormal chest X-rays with findings 
that could be consistent with asbestos exposure.  She 
indicated that her office is completing a thorough work-up of 
the Veteran to better define the actual etiology of the 
Veteran's lung disorder.

In a September 2009 letter, the Veteran requested that his 
case be remanded back to the agency of original jurisdiction 
(AOJ) for review of the new evidence received in August 2009.  
Therefore, the AOJ must consider this evidence before the 
case can be returned to the Board for further appellate 
action.

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should undertake any 
development it determines to be 
warranted to include but not 
necessarily limited to taking action to 
secure any additional medical records 
from the Veteran's private physician, 
Dr. S.B. created by the referenced 
work-up of the Veteran to better define 
the actual etiology of his lung 
disorder.  

2.	Then, the RO or the AMC should 
readjudicate the Veteran's claim based 
upon all evidence received since the 
issuance of the Supplemental Statement 
of the Case in March 2008.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action until she is otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).






_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



